OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The defendant acknowledges that the officer who questioned defendant was not aware of the unrelated charge then pending against him and on which he was represented by counsel. Unlike the situation in People v Smith (54 NY2d 954 [decided herewith]), there was, therefore, no basis for *953inferring knowledge of the prior representation from knowledge that there were unrelated charges pending. Nor in view of the minor nature of the charge (unauthorized use of a motor vehicle and resisting arrest) can it be said that the police deliberately overlooked the obvious or insulated the interrogating officers from actual knowledge of the pending unrelated charges, even though they were pending within the same county and presumably the same department, and were but two and one-half months old (cf. People v Kazmarick, 52 NY2d 323; see People v Bartolomeo, 53 NY2d 225).